DETAILED ACTION
This Office Action is in response to the Applicant’s Communication filed on 09/29/2020.  In virtue of the response:
Claims 1-11 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 09/29/2020 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
In claim 3, line 1, --further-- should be added before “comprising:”.
In claim 5, line 1, --further-- should be added before “comprising:”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (U.S. Pub. 2007/0257623 A1).
Regarding claim 1, Johnson discloses a display device (Fig. 2, par [0005]), comprising a plurality of light-emitting modules (106, 110, 114, Fig. 2), wherein at least one of the plurality of light-emitting modules comprises:
a light-emitting unit group (106, 110, 114, Fig. 2), comprising a plurality of light-emitting units (106, 110, 114) coupled to each other in series (Fig. 2);
a first current source (204, Fig. 2), coupled to the light-emitting unit group (106, 110, 114, Fig. 2), configured to provide a first current (current flowing through LEDs) to drive the plurality of light-emitting units; and
a bypass unit (208, 212, 216, Fig. 2), comprising a plurality of first switch units (208, 212, 216), coupled to the light-emitting unit group (106, 110, 114) in parallel (Fig. 2), wherein the plurality of first switch units (208, 212, 216) are coupled to the plurality of light-emitting units (106, 110, 114) in parallel (Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as applied above.
	Regarding claim 2, Johnson disclose all of the limitation as claimed except an equivalent resistance of at least one of the plurality of first switch units is greater than an equivalent resistance of a normal light-emitting unit.
	However, as in par [0014], Johnson discloses that “When the switch is turned off, it presents a high resistance in parallel with the LED”. Accordingly, modifying the device of Johnson with the equivalent resistance of at least one of the plurality of first switch units is greater than the equivalent resistance of a normal light-emitting unit (the switches are in the Off state) would have been deemed obvious to one having skill in the art.
Therefore, it would be have been obvious to one having skill in the art at the time of invention was made that employ the display device of Johnson with the equivalent resistance of at least one of the plurality of first switch units is greater than the equivalent resistance of a normal light-emitting unit in order to change the state of the switch to control the current flows through the LED.

Allowable Subject Matter
Claim 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Inquiry
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Buthker (U.S. Pub. 2017/0086266 A1) and Sudhaus (U.S. Pub. 2016/0165678 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844